DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments filed 5/18/2022, with respect to the objection and rejection of claims 1, 11 and 12 have been fully considered and are persuasive.  The previous rejections of claims 1, 11 and 12 have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 2-9, 11 and 12 are allowed over the prior art of record.
Regarding Claims 2-9 and 11, see Final Rejection mailed 5/4/2022 and accompanying Reasons for Allowance for those claims.  
Claim 12 generally requires, in part, a monorail track, a rail carriage, a button, a locking device, and spring. Notably, the spring is configured to be compressably engaged with the locking device such that when the spring is in a relaxed state, the locking device is engaged with a tooth among the plurality of teeth and when the spring is in a compressed state, the locking device is disengaged with the plurality of teeth, allowing the button and rail carriage to slide freely along a length of the monorail track.
The closest prior art, US 2013/0117987 A1 to Rienecker, similarly teaches what can be considered a monorail track, a rail carriage, a button, and a locking device. However, Rienecker does not teach or suggest a spring compressably operable in the manner described above. Modification of Rienecker to include these claimed features would be a hindsight reconstruction based on Applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                  

/KATHERINE M MORAN/Primary Examiner, Art Unit 3732